DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 19 include the new limitation of “wherein operation of said first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber so as to be equal to the pressure in the supply line.”  Claims 3-18 depend from claim 1 and thus inherit the deficiencies thereof.  Claim 20 depend from claim 19 and thus inherit the deficiencies thereof.
These new limitations are considered NEW MATTER since the specification is silent in that first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 now includes the limitation “said measuring chamber having a sensor for outputting a signal indicative of a volume of liquid in said measuring chamber, which volume is proportional to a volume of liquid in said reservoir chamber, and for outputting further signals in response to any known change in the volume of liquid in said measuring chamber, indicative of the proportional change in the volume within said reservoir chamber; and a processor to control the operation of the first valve, based on the signal from the sensor, thereby to increase or decrease flow through said valve in accordance with the known change in the volume of liquid in said measuring chamber.”
	It is unclear what is meant by a “known change” or how the sensor differentiates a change from being “known” or otherwise.   Claims 2 and 4-18 depend from claim 1.
Independent claims 1 and 19 include the new limitation of “wherein operation of said first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber so as to be equal to the pressure in the supply line.”  
The specification and claims are silent in regards to how the first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber, thus the limitation renders the claims unclear.  The claims are examined as best as could be understood in this Action.  Claims 3-18 depend from claim 1 and thus inherit the deficiencies thereof.  Claim 20 depend from claim 19 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning (WO 2016/045975) (submitted by Applicant) in view of Haring, et al. (“Haring”) (U.S. Pat. 5,896,900) and Callahan, et al. (“Callahan”) (U.S. Pub. 2018/0347830).
Regarding claim 1, Van Der Woning discloses (Fig. 2) a system for dispensing a liquid dose into a liquid supply line, the system comprising: a reservoir chamber (12) for receiving a liquid dose, said reservoir chamber in fluid flow connection with a liquid supply line via a first valve (44); a measuring chamber (14) arranged in fluid flow connection with the reservoir chamber, the measuring chamber having a sensor (26’) for outputting a signal indicative of a volume of liquid in said measuring chamber; and a processor (30) to control the operation of the first valve, based on the signal from the sensor (page 14, lines 22-28 and page 20, lines 11-13).
Van Der Woning also discloses that the volume of liquid in the measuring chamber is proportional to a volume of liquid in the reservoir chamber (page 5, lines 20-33).
Van Der Woning also discloses that “as soon as a contact of the float 22 with the valve 20 is detected by means of the contact sensor 28, the minimum level sensor 26 will generate a signal which is herein denoted as reference signal and that the present invention is not limited to the usage of a float operated valve and a minimum level sensor comprising a contact sensor as shown in the exemplary embodiment of Fig. 1 that the same functional principle could also be achieved by means of an electronically actuated valve 20 and a minimum level sensor 26 that optically, mechanically, inductively or capacitively detects a minimum liquid level within the reference vessel 14.” (page 13, lines 13-21)
Van Der Woning also discloses that “It is also possible to combine the first and second contact sensors 26, 42 and the minimum level sensor 26 with each other. The stopper 40 has to be thereto arranged near the minimum level sensor 26, i.e. in close proximity to the minimum liquid level within the reference vessel 14. In this ease the first and second contact sensors 26, 42 may be combined in only one sensor.” (page 19, lines 16-20) and “The first embodiment could, for example, be modified by simply replacing the restriction element 18 by the second valve 44. It could also be modified by simply adding the flow meter 46 and/or by replacing the float operated valve 20 by the electronically actuated valve 20'.” (page 20, lines 10-13)
Van Der Woning does not disclose that the sensor outputs further signals in response to any known change in the volume of liquid in the measuring chamber.
Haring discloses a fluid dispenser for filling a liquid volume into receptacles with a measuring chamber (23) with a liquid level measuring sensor (27) which outputs signals in response to any known change in the volume of liquid in the measuring chamber (col. 2, lines 41-47).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Van Der Woning level sensor with Haring’s level sensor, which outputs signals in response to any known change in volume, since doing so would be a mere substitution of one known fluid level sensor for another known fluid level sensor with the expected results that the substituted sensor would provide a signal indicative of the level of fluid in the chamber. (see MPEP 2143 I B).
Van Der Woning discloses that the “measurement may be still further improved by the inclusion of a means for measuring the flow rate of the liquid extracted from the main vessel 12 and the reference vessel 14. This may be realized by a flow meter 46 that is either arranged before or after the pump 16. This flow meter 46 may also be connected to the control unit 30.” (page 20, lines 4-7) 
Van Der Woning also discloses that operation of the first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber so as to be equal (“balance out”) to the pressure in the supply line.  (col. 10, lines 1-7)
Van Der Woning discloses that the “measurement device may be applied particularly in a beverage dispensing machine. Examples of such beverage dispensing machines are manual, semi-automatic, fully automatic and any type of single-serve coffee and/or espresso coffee machines” (page 1, lines 3-6) and that the process controls the operation of the first valve based on the signal from the sensor but is silent that it increases or decreases the flow through the valve in accordance with the known change in the volume of the liquid in the measuring chamber.
Callahan discloses a water heating system with a controller (110) that monitors the flow rate and increases or decrease the flow through a throttling valve (111) in response to demand (¶ [0035]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of throttling the valve to either increase or decrease the flow in response to demand.
Regarding claim 2, Van Der Woning, as modified by Haring, discloses the sensor is configured to detect a level of liquid in the measuring chamber.  
Regarding claim 4, Van Der Woning, as modified by Haring, discloses that the sensor is configured to detect a physical property (volume) in the measuring chamber.  
 Regarding claim 12, Van Der Woning, as modified by Haring, discloses that the liquid level measuring sensor comprises a disc-shaped float (Haring: 29).  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring and Callahan as applied to claim 1 above, and further in view of Keyes, et al. (“Keyes”) (U.S. Pat. 5,680,960).
Regarding claim 5, Van Der Woning, as modified by Haring, discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent in regards to the sensor comprising a transmitter/receiver pair arranged on a wall of the measuring chamber.
Keyes discloses a volumetric fluid dispensing apparatus with a measuring chamber (fill tube 36) with a pair of optical-level sensors (32, 34) arranged on its wall communicating to a processor (controller).   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s sensor with Keyes’ pair of optical sensors, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Regarding claim 6, the combination discloses that the sensor is an electro-optical sensor to detect a level of liquid in the measuring chamber.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring, Callahan and Keyes as applied to claim 6 above, and further in view of Kandiyeli, et al. (“Kandiyeli”) (U.S. Pub. 2008/0012157).
Regarding claim 7, the combination discloses that the sensor is an electro-optical sensor but is silent that it is configured to provide a spectroscopic reading of the liquid in the measuring chamber.  Kandiyeli discloses a system for delivering chemicals and teaches that a “sensor may be a liquid level sensor, a concentration sensor, and combinations thereof.” (¶ [0019]) and that that concentration sensors may be based on spectroscopic measurements and in response to spectroscopic sensor signal, valves may be controlled (¶ [0019]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Van Der Woning’s sensor with Kandiyeli’s spectroscopic sensor, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring, Callahan and Keyes as applied to claim 6 above, and further in view of Randall, Jr., et al. (“Randall, Jr.) (U.S. Pat. 5,090,594).
Regarding claim 8, the combination discloses electro-optical sensors arranged on the wall of the measuring chamber but is silent that the sensor is connected to the wall of the measuring chamber by an electro-optical fiber.
Randall, Jr. discloses a volumetric fluid dispensing apparatus with electro-optical fiber level sensors (82, 84, 86, 88) connected to the wall of a measuring chamber (12).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s pair of optical sensors with fiber optic sensors, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B) and “these type of sensors have no moving parts in contact with the fluid.  Additionally, materials used in the construction of fiber optic level sensors provide compatibility with the broad range of liquids.”  (Randall, Jr.: col. 4, lines 5-11)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring and Callahan as applied to claim 1 above, and further in view of Fava, et al. (“Fava”) (U.S. Pub. 2010/0181235).
Regarding claim 9, Van Der Woning, as modified by Haring, discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent in regards to the sensor comprises an acoustic sensor.
Fava discloses a fluid dispenser with a measuring chamber (buffer chamber 2) with a liquid level measuring sensor comprising an “ultrasound-type level measuring device, or other acoustic signal” (¶ [0029]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s pair of optical sensors with acoustic sensors, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring, and Callahan as applied to claim 1 above, and further in view of Conroy, et al. (“Conroy”) (U.S. Pub. 2015/0297776).
Regarding claim 10, Van Der Woning, as modified by Haring, discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a Hall effect sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor”.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s level sensor with Hall effect sensor(s), since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Regarding claim 11, Van Der Woning, as modified by Haring, discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a pressure sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor, hydrostatic sensors (e.g. displacers, bubblers, differential pressure transmitter) to measure the pressure of the liquid, load cells to measure the mass in the package, electromagnetic transceivers that transmit an EM signal at the surface of the liquid which reflects back to its receiver with a time delay that is used to calculate the liquid level (EM could be ultrasonic, laser, radar, etc. depending on the wavelength of the EM signal that is sent and received), or any other liquid level sensor.”
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the combination’s sensors with a pressure level sensor, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring and Callahan as applied to claim 1 above, and further in view of Proulx (U.S. Pub. 2005/0269368).
Regarding claim 13, Van Der Woning, as modified by Haring, discloses a measuring chamber (14), the measuring chamber having a sensor, as modified by Haring, for outputting a signal indicative of a volume of liquid in said measuring chamber.  The combination is silent regarding an expandable balloon located within the measuring chamber and configured to expand or contract according to a change in a level of liquid in the measuring chamber.
Proulx discloses a fluid delivery system for measuring and delivering a predetermined volume of fluid with a balloon (bladder 40) connected to a measuring chamber (30) configured to expand or contract according to a change in a level of liquid in the measuring chamber (¶ [0019]).  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Proulx’s bladder connected to Van der Woning’s measuring chamber for accommodating the movement of gas into and out of the measuring chamber, for example, to provide the appropriate pressure within the fill tube assembly 30 that yields accurate, repeatable fluid dispensation.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning, Haring and Callahan as applied to claim 1 above, and further in view of Gutteridge (U.S. Pat. 6,332,559).
Regarding claim 14, Van der Woning discloses that the controller controls the valve based on a signal from the sensor but does not disclose a liquid dose container in fluid flow connection through a second valve to the reservoir chamber; wherein the processor is to control the second valve based on a the signal from the sensor.  Gutteridge discloses a liquor dispensing system provided for accurately dispensing a standard volume with multiple liquid dose containers (72, 74, 76) in fluid flow connection through a plurality of valves (Fig. 2: 56) to a reservoir; wherein a controller (30) controls the valves based on a signal from a level sensor (col. 6, lines 37-35).
Therefore, it have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Gutteridge’s multiple liquid dose containers and multiple valves controlled by the controller and sensors to allow a user to specify a different type of liquid to be dispensed.  (Gutteridge: col. 5, lines 55-56)
Regarding claim 15, Van Der Woning, as modified by Gutteridge, discloses that the processor is operative to open the second valve to allow liquid to flow from the liquid dose container into the reservoir chamber; and when the volume of liquid in the measuring chamber decreases by an amount equal to a desired dose, the processor is operative to shut the second valve to stop liquid flow from the liquid dose container to the reservoir chamber.   (Gutteridge: col. 6, lines 12-42)
Regarding claim 16, Van Der Woning, as modified by Gutteridge, discloses that the processor is operative to open the first valve to allow liquid to flow from the reservoir chamber into the liquid supply line; and when the volume of liquid in the measuring chamber decreases by an amount equal to the desired dose, the processor is operative to shut the first valve to stop liquid flow from the reservoir chamber to the liquid supply line.  (Gutteridge: col. 6, lines 43-49)
Regarding claim 17, Van Der Woning, as modified by Gutteridge, discloses a plurality (Gutteridge: Fig. 2: 72, 74, 76) of liquid dose containers, each liquid dose container connected by a valve (Gutteridge: Fig. 2: 56) to said reservoir chamber for mixing a plurality of liquid doses.
Regarding claim 18, Van Der Woning, as modified by Gutteridge, discloses multiple chambers (Gutteridge: Fig. 2: 12) in fluid flow connection with said reservoir chamber via multiple valves; wherein the processor is to control the valves and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize a chamber as a maintenance chamber reduce the number of separate specialized parts (Gutteridge: col. 7, lines 6-7).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning in view of Conroy, et al. (“Conroy”) (U.S. Pub. 2015/0297776).
Regarding claim 19, Van Der Woning discloses a system for dispensing a liquid dose into a liquid supply line, the system comprising: a reservoir chamber (12) for receiving a liquid dose, said reservoir chamber in fluid flow connection with a liquid supply line via a valve (18); a measuring chamber (14) arranged in fluid flow connection with the reservoir chamber, the measuring chamber having a sensor (26, 28, 42) for outputting a signal indicative of a volume of liquid in said measuring chamber; and a processor (30) to selectively open the valve based on the signal received from the sensor (page 14, lines 22-28) corresponding to a change of level in the measuring chamber.
Van Der Woning discloses that the volume of liquid in the measuring chamber is proportional to a volume of liquid in the reservoir chamber (page 5, lines 20-33).
Van Der Woning also discloses that operation of the first valve facilitates determination of pressure in the liquid supply line and adjustment of the pressure in said reservoir chamber so as to be equal (“balance out”) to the pressure in the supply line.  (col. 10, lines 1-7)
Van Der Woning also discloses that the level sensor, which detects the liquid level in the measuring chamber (14), may be optical, mechanical, inductive or capacitive (page 14, lines 16-21) but is silent that the sensor comprises a pressure sensor.
Conroy discloses a liquid level sensor (title) and teaches (¶ [0115]) that a liquid level sensor may be: “such as an electrical (e.g. conductive, capacitive transmitters to measure the cumulative capacitance which is a function of the amount of liquid and is based on the liquid's dielectric constant, resistive), magnetic (e.g. Hall effect sensor or Hall effect switch), mechanical (e.g. liquid level float that triggers a switch, physical switch, strain gauge), optical (e.g. imaging sensor, liquid level float plus imaging sensor) liquid level sensor, hydrostatic sensors (e.g. displacers, bubblers, differential pressure transmitter) to measure the pressure of the liquid, load cells to measure the mass in the package, electromagnetic transceivers that transmit an EM signal at the surface of the liquid which reflects back to its receiver with a time delay that is used to calculate the liquid level (EM could be ultrasonic, laser, radar, etc. depending on the wavelength of the EM signal that is sent and received), or any other liquid level sensor.”
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the Van Der Woning’s sensors with a pressure level sensor which would measure the liquid pressure in the measuring chamber and connected liquid supply line, since doing so would be a mere substitution of one known sensor configuration for another known sensor configuration with the expected results that the substituted sensor would communicate the liquid level to the processor (see MPEP 2143 I B).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Woning and Conroy as applied to claim 19 above, and further in view of Phallen, et al. (“Phallen”) (U.S. Pub. 2007/0187438).
Regarding claim 20, Van Der Woning discloses “the control unit (30) is further configured to calculate, based on the reference time and a flow rate of the pump (16), a liquid volume within the main vessel (12) and/or a total liquid volume within the main vessel (12) and the reference vessel (14) together” (abstract) and further discloses a pressure sensor, as modified by Conroy above, but is silent in regards to the processor determining a volume flow rate of the liquid supply line based on the signal from the pressure sensor.
Phallen discloses a digital flow control assembly for controlling volumetric flow rate of fluids and teaches in ¶ [0102] that a controller may be used to determine volumetric flow rate by placing a pressure sensor on each side of a single flow restricting orifice and reading the pressure differential.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Phallen’s teaching of flow rate calculation using the processor and sensors to increase the rational and useful range by two or three times over conventional configurations (Phallen: ¶ [0102])
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.  Regarding the Applicant’s comment that the newly added limitations to claims 1 and 19 on pages 7 and 8 of the Remarks are not disclosed by the prior art, these limitations have been addressed in this Action, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754